Per Curiam:

This disciplinary proceeding is before the Court on a Conditional Admission tendered to the Board of Commissioners on Grievances and Discipline pursuant to Rule 28 of the Rules on Disciplinary Procedure. The Executive Commit*415tee of the Board unanimously recommended that the Conditional Admission be accepted and that the sanction of public reprimand be imposed. We concur in the Board’s conclusion that the Conditional Admission should be accepted and a public reprimand be issued.
Respondent admits that he failed to maintain complete and contemporaneous records of all incoming funds of clients.
Respondent further admits that funds from a real estate closing were not promptly disbursed to pay off the existing mortgage and other closing costs.
Respondent further admits that he commingled trust funds with personal funds, and that on one occasion, he wrote a check on his trust account to pay a personal debt. There is no evidence of intent to defraud or any personal profit by respondent.
We find respondent has violated DR9-102(B) (3) requiring a lawyer to maintain complete records of all client funds coming into his possession. We further find that respondent commingled funds, in violation of DR9-102(A), and that respondent neglected a legal matter entrusted to him, in violation of DR6-101 (A) (3).
Accordingly, Respondent Robert Michael Drose stands hereby publicly reprimanded by this Court for his acts of professional misconduct.